Exhibit 32.1 CERTIFICATION OF CHIEFEXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Quarterly Report on Form 10-Q ofEuropa Acquisition IV, Inc. for thequarter endingDecember 31,2010, I, Peter Reichard, CEO and CFO of Europa Acquisition IV, Inc. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such quarterly Report on Form 10-Q for thequarter endingDecember 31, 2010, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such quarterly Report on Form 10-Q for thequarter endedDecember 31,2010, fairly represents in all material respects, the financial condition and results of operations of Europa Acquisition IV, Inc. Date:February 4, 2011 By: /s/ Peter Reichard Peter Reichard President and Director
